              Case 2:18-cr-00085-KJM Document 117 Filed 01/15/21 Page 1 of 1



1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau, APC
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel: (916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for LORETTA STEWART CABRERA
7

8
                          IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10   THE UNITED STATES OF AMERICA, ) No. 2:18-CR-0085 KJM
11
                    Plaintiff,      )
                                    )
12                                  ) [proposed] ORDER TO SACRAMENTO
13
                                    ) COUNTY ADULT CORRECTIONAL
          v.                        ) HEALTH FOR CLIENT MEDICAL
14                                  ) RECORDS
     LORETTA STEWART CABRERA        )
15
                                    )
16                  Defendant.      ) Judge: Hon. Jeremy D. Peterson
     =============================)
17
            The Court hereby ORDERS Sacramento County Adult Correctional Health, the holder of
18
     Loretta Stewart Cabrera’s medical records at the Sacramento County Main Jail, to provide a copy
19
     of those records to defense counsel in this case, Loretta Stewart Cabrera, within 48 hours of
20
     receipt of this Order. Loretta Stewart Cabrera’s reference number at the jail is X-1573386.
21
     Defense counsel shall provide a copy of this Order to Sacramento County Adult Correctional
22
     Health to obtain copies of Loretta Stewart Cabrera’s medical records.
23
     Dated: January 14, 2021
24

25

26

27

28
                                                   -4-
